Citation Nr: 1119046	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  04-31 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for laryngeal cancer, status post laryngectomy, claimed as a result of exposure to herbicides in Thailand.

2.  Entitlement to service connection for prostate cancer, claimed as a result of exposure to herbicides in Thailand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 Regional Office (RO) in Waco, Texas rating decision, which denied the claims on appeal.

In April 2009, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.

The claims were remanded by the Board in July 2009 for additional development.  The requested development having been partially completed, the matter again is before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred cancer of the prostate and larynx as a result of in-service exposure to Agent Orange while serving in Thailand from September 1966 to September 1967.  Specifically, the Veteran alleges that herbicides were used at the Udorn Royal Thai Air Force Base (RTAFB) where he served, particularly on the perimeter to control jungle vegetation.  In addition, the Veteran claims that he refueled aircraft that had flown missions in the airspace over Vietnam.  The Veteran also has claimed that he was exposed to insecticides and other chemicals that may have caused his prostate and/or laryngeal cancer.  Despite the extensive development, the Board concludes that a remand is requirement before final adjudication of the Veteran's claims.

In that regard, the Board remanded the claim in July 2009, in relevant part, to request that the U.S. Army and Joint Services Records Research Center (JSRRC) confirm whether the Veteran was exposed to commercial herbicides and pesticides.  The RO/AMC followed the guidelines found at M21-MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) for appeals in which a veteran claims that he was exposed to herbicides while serving in Thailand by contacting the JSRRC in October 2009 with the request.  Thereafter, in November 2009, JSRRC notified the RO/AMC that they could not verify the Veteran's claims regarding exposure to commercial herbicides and pesticides between September 1966 and September 1967, as such a request "falls outside our area of responsibility."  The JSRRC referred the RO/AMC to the Air Force Medical Operations Agency, AQ AFMOA/SGPA Radiation Health Program.  After four requests for the required information, the RO/AMC received a response that the Radiation Health Program were not the repository for the requested information and referred the RO/AMC to HQ AFCESA (Air Force Civil Engineer Support Agency) at Tyndall Air Force Base.  The RO/AMC sent four requests to the recommended agency, without response.  Thereafter, the RO/AMC determined that the requested information was contained in the Veteran's service department records that had been associated with the claims file.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159,  3.326(a) (2010).  The VCAA emphasizes the need for VA to obtain records from other Federal government agencies.  See 38 U.S.C.A. § 5103A(b)(3), (c)(3).  If no records are available, a negative reply to that effect is required.

As noted above, the JSRRC referred the RO/AMC to the AFMOA/SGPA Radiation Health Program, who in turn referred the RO/AMC to the Air Force Civil Engineer Support Agency at Tyndall Air Force Base.  As a response has not been received from the Air Force Civil Engineer Support Agency at Tyndall Air Force Base, additional efforts must be made to obtain a determination regarding possible commercial herbicide or pesticide exposure at Udorn RTAFB from September 1966 to September 1967.

The Board sympathizes with the frustrations inherent in a further remand of these claims, but the regulations are clear regarding the need to obtaining a negative response from other federal agencies before determining that records are unavailable.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Air Force Civil Engineer Support Agency at Tyndall Air Force Base for the purpose of determining whether the Veteran was exposed to commercial herbicides at Udorn RTAFB between September 1966 and September 1967.  If no such determination can be made, specific confirmation of that fact must be received.  Notify the Veteran as required.

2.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant for either claim is not afforded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


